EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Elchert on 14 February 2022.

The application has been amended as follows: 
Amend claims 1, 6 and 11 as follows:

1. An information processing apparatus comprising: 
one or more memories; and 
one or more processors coupled to the one or more memories and the one or more processors configured to 
execute a first process by using first input information for a first terminal, 
perform first output of a first execution result generated by the first process executed by using the first input information, 

when judging that the first output of the first execution result is registered in the relational information, copy the first output of the first execution result to the copy destination of the execution result,
in response to a received request to execute the first process by using second input information for a second terminal,
determine that the second terminal and the first terminal belong to a first group and that the first execution result is registered in the relational information, and perform second output of the first execution result by using the relational information in which the first output of the first execution result is copied, or
determine that either the second terminal and the first terminal belong to different groups or that the first execution result is not registered in the relational information, and execute the first process by using the second input information for the second terminal.

6. A computer-implemented information processing method comprising: 
executing a first process by using first input information for a first terminal; 
first outputting a first execution result generated by the first process executed by using the first input information; 
judging whether the first outputting is registered in relational information in which an output destination of an execution result and a copy destination of the execution result are associated with each other; 

in response to a received request to execute the first process by using second input information for a second terminal,
determining that the second terminal and the first terminal belong to a first group and that the first execution result is registered in the relational information, and performing second outputting of the first execution result by using the relational information in which the first outputting of the first execution result is copied, or
determining that either the second terminal and the first terminal belong to different groups or that the first execution result is not registered in the relational information, and executing the first process by using the second input information for the second terminal.

11. A non-transitory computer-readable medium storing instructions executable by one or more computers, the instructions comprising: 
one or more instructions for executing a first process by using first input information for a first terminal; 
one or more instructions for first outputting a first execution result generated by the first process executed by using the first input information; 
one or more instructions for judging whether the first outputting is registered in relational information in which an output destination of an execution result and a copy destination of the execution result are associated with each other; 
when judging that the first outputting is registered in the relational information, one or more instructions for copying the first outputting to the copy destination of the execution result;

one or more instructions to determine that the second terminal and the first terminal belong to a first group and that the first execution result is registered in the relational information, and perform second output of the first execution result by using the relational information in which the first output of the first execution result is copied, and
one or more instructions to determine that either the second terminal and the first terminal belong to different groups or that the first execution result is not registered in the relational information, and execute the first process by using the second input information for the second terminal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach using a copy of a first execution result of a first execution of a first process by a first terminal using first input data as the second execution result of a second execution of a first process by a second terminal when the first execution result is registered and the first terminal and the second terminal are in the same group, and executing the first process using second input data otherwise using an affirmative step of determining whether the first execution result is registered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159